      Case 3:19-cv-02290-MCR-EMT Document 1 Filed 07/24/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA

                                          CASE NO:

JENNIFER PUGH,

              Plaintiff,
       v.

MARJES MANAGEMENT, LLC, a Florida
limited liability company d/b/a QUEEN MARY
INN, GOOD SAMARITAN MANAGEMENT,
LLC, a Florida limited liability company, ALFRED
LOJO, an individual, and WILFREDO LOJO,
an individual,

             Defendants.
________________________________________/

                              COMPLAINT FOR DAMAGES

       JENNIFER PUGH, (“PUGH”), by and through her undersigned attorney, files this, her

Complaint for Damages against Defendants, MARJES MANAGEMENT, LLC, a Florida limited

liability company d/b/a QUEEN MARY INN (hereinafter, “MM”), GOOD SAMARITAN

MANAGEMENT, LLC, a Florida limited liability company d/b/a QUEEN MARY INN

(hereinafter, “GSM”), ALFRED LOJO, an individual (hereinafter, “A. LOJO”), and

WILFREDO LOJO, an individual (hereinafter, “W. LOJO”), and states as follows:

                                     INTRODUCTION

      1.    This is an action to recover unpaid overtime wage compensation under the Fair

Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).
           Case 3:19-cv-02290-MCR-EMT Document 1 Filed 07/24/19 Page 2 of 7



                                          JURISDICTION

           2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

  28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendants, MM and

  GSM owned and operated a hotel engaged in commerce or in the production of goods for

  commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

           3.   Defendants, MM, GSM, A. LOJO and W. LOJO operated a hotel. Plaintiff’s work

  involved handling on a regular and recurrent basis “goods” or “materials,” as defined by the

  FLSA, which were used commercially in Defendants’ businesses, and moved in interstate

  commerce. This included office supplies, computers, telephone equipment, and mail supplies.

           4. During all times during Plaintiff’s employment with the Defendants, the Defendants

  employed at least five (5) employees who were engaged in interstate commerce, or who were

  handling, selling, or otherwise working on goods or materials that have been moved in or

  produced for commerce by any other person.               This included office supplies, telephone

  equipment, cleaning and mail supplies.

           5. During the period of the Plaintiff’s employment, the Defendants had an annual gross

  volume of sales made or business done of not less than $500,000.00.

      6.    In addition to the foregoing, the Plaintiff is entitled to the protections of the FLSA as she

was “individually covered” by that statute. During the Plaintiff’s employment, she was required to

use instrumentalities of interstate commerce on a regular and recurrent basis. The Plaintiff used

instrumentalities of interstate commerce (telephonic communications) to, inter alia, assist in the

operating of the Defendants’ motel.
       Case 3:19-cv-02290-MCR-EMT Document 1 Filed 07/24/19 Page 3 of 7



       7.   The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Northern District of Florida.

       8.   The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Northern District of Florida.

                                              VENUE

       9.   The venue of this Court over this controversy is based upon the following:


               a.      The unlawful employment practices alleged below occurred and/or were

                       committed in the Northern District of Florida

                       and,

               b.      Defendants were and continue to companies and individuals doing

                       business within this judicial district.

                                             PARTIES

       10. At all times material hereto, Plaintiff, was an “employee” of the Defendants within

the meaning of the FLSA.

       11. At all times material hereto, corporate Defendants, MM and GSM, were conducting

business in Pensacola, Escambia County, Florida.

       12. At all times material hereto, Defendants, MM, GSM, A. LOJO and W. LOJO, were

the employers of Plaintiff, PUGH.

       13. At all times material hereto, Defendants were and continue to be “employer[s]” within

the meaning of the FLSA.

       14. At all times material hereto, Defendants knowingly and willfully failed to pay

Plaintiff, PUGH her lawfully earned wages in conformance with the FLSA.
       Case 3:19-cv-02290-MCR-EMT Document 1 Filed 07/24/19 Page 4 of 7



       15. Defendants committed a willful and unlawful violation of the FLSA and, therefore,

are liable for monetary damages.

       16. At all times material hereto, corporate Defendants, MM and GSM operated

“enterprise[s] engaged in commerce” within the meaning of the FLSA.

       17. At all times material hereto, the work performed by Plaintiff, PUGH was directly

essential to the business performed by Defendants.

       18. Plaintiff, PUGH has fulfilled all conditions precedent to the institution of this action

and/or such conditions have been waived.

                                    STATEMENT OF FACTS

       19. In or about the end of June 2011, Plaintiff, PUGH was hired by the Defendants to

work at their hotel. Her employment ended on or about May 31, 2019.

       20. Plaintiff, PUGH was paid $11.00 per hour as a regular hourly rate.

       21. While employed by the Defendants, the Plaintiff worked as a front desk clerk.

       22. Plaintiff, PUGH was not paid time-and-one-half her regular hourly rate of pay for all

her hours in excess of forty in each week.

       23. Defendants knowingly and willfully operated their businesses with a policy of not

paying wages in conformance with the applicable law, to the Plaintiff.

       24. During all times material hereto, the Defendants A. LOJO and W. LOJO were

involved in decisions affecting employee compensation, including the Plaintiff.

       25. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and has

agreed to pay the firm a reasonable fee for its services.
          Case 3:19-cv-02290-MCR-EMT Document 1 Filed 07/24/19 Page 5 of 7



                                  STATEMENT OF CLAIM:

                                           COUNT I

                  VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

      26. Plaintiff, PUGH repeats and realleges Paragraphs 1 through 25 as if fully set forth

herein.

      27. Plaintiff, PUGH’s employment with the Defendants was to consist of a normal work

week for which she should have received time and one-half for her hours worked in excess of the

maximum hours provided for in the FLSA.

      28. During Plaintiff’s employment, Plaintiff worked hours in excess of forty (40) per

week for which she was not compensated at the statutory rate of time and one-half for all of her

hours. Plaintiff, PUGH was entitled to be paid at the rate of time and one-half for all her hours

worked in excess of the maximum hours provided for in the FLSA.

      29. Records, if any, concerning the number of hours worked by Plaintiff and the actual

compensation paid to Plaintiff are in the possession and custody of the Defendants. Plaintiff,

PUGH intends to obtain these records by appropriate discovery proceedings to be taken promptly

in this case and, if necessary, she will then seek leave of Court to amend her Complaint for

Damages to set forth the precise amount due her.

      30. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA

as evidenced by their failure to compensate Plaintiff, PUGH at the statutory rate of time and one-

half for all the hours she worked in excess of forty (40) hours per week when they knew or

should have known such was due.
       Case 3:19-cv-02290-MCR-EMT Document 1 Filed 07/24/19 Page 6 of 7



      31. Defendants failed to properly disclose or apprise Plaintiff, PUGH of her rights under

the FLSA.

      32. As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff, PUGH is entitled to liquidated damages pursuant to the FLSA.

      33. Due to the willful and unlawful actions of the Defendants, Plaintiff, PUGH has

suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

equal amount as liquidated damages.

      34. Plaintiff is entitled to an award of her reasonable attorney’s fees and costs pursuant to

29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff, PUGH respectfully requests that judgment be entered in her

favor against the Defendants:

       a.      Declaring that the Defendants violated the overtime provisions of 29

               U.S.C. § 207;

       b.      Awarding Plaintiff overtime compensation in the amount calculated;

       c.      Awarding Plaintiff liquidated damages in the amount calculated;

       d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

               this litigation pursuant to 29 U.S.C. § 216(b);

       e.      Awarding Plaintiff post-judgment interest; and

       f.      Ordering any other and further relief this Court deems to be just and

               proper.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as of right by jury.
     Case 3:19-cv-02290-MCR-EMT Document 1 Filed 07/24/19 Page 7 of 7



DATED: July 24, 2019.

                                  Respectfully submitted,

                                  BOBER & BOBER, P.A.
                                  Attorneys for Plaintiff
                                  2699 Stirling Road, Suite A-304
                                  Hollywood, FL 33312
                                  Phone: (954) 922-2298
                                  Fax: (954) 922-5455
                                  peter@boberlaw.com
                                  samara@boberlaw.com

                                  By: s/. Peter Bober
                                          PETER BOBER
                                          FBN: 0122955
                                          SAMARA BOBER
                                          FBN: 0156248
